17‐3659 
United States v. McMillan (Adams) 
                                                                                     
                      UNITED STATES COURT OF APPEALS 
                          FOR THE SECOND CIRCUIT 
                                                 

                              SUMMARY ORDER 
                                                 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 16th day of November, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   ROSEMARY S. POOLER, 
                   RICHARD C. WESLEY, 
                                       Circuit Judges.   
                                        
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                            Appellee, 
 
                   v.                                           17‐3659 
                                                             
ALFRED MCMILLAN, AKA INFINITE, 
            Defendant, 
 

                                               1 
ERIC ADAMS, 
                            Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                     David C. James, Assistant United 
                                                  States Attorney (Susan Corkery, 
                                                  Assistant United States Attorney, on 
                                                  the brief), for Richard P. Donoghue, 
                                                  United States Attorney for the 
                                                  Eastern District of New York, 
                                                  Brooklyn, NY. 
 
FOR DEFENDANT‐APPELLANT:                          Eric Adams, pro se, Florence, CO. 
 
         Appeal from an order of the United States District Court for the Eastern 
District of New York (Amon, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the order of the district court is AFFIRMED.   
          
         Appellant Eric Adams moved to have the district court issue an order 
compelling the Bureau of Prisons (“BOP”) to transfer him to a prison in New 
York, near his family.    The district court ruled that (1) the BOP had complete 
discretion to choose Adams’s place of imprisonment and (2) the BOP’s decision 
was not reviewable.    We assume the parties’ familiarity with the underlying 
facts, the procedural history of the case, and the issues on appeal.    We affirm. 
 
         Adams invoked 18 U.S.C. § 3621(b)(4)(B) as support for his transfer request.   
Section 3621(b)(4)(B) states that the BOP must consider a recommendation from 
the sentencing court about the place of incarceration; but “[a]fter a defendant is 
sentenced, it falls to BOP, not the district judge, to determine . . . a defendant’s 
place of confinement.”    United States v. Pineyro, 112 F.3d 43, 45 (2d Cir. 1997) 
(per curiam); see also 18 U.S.C. § 3621(b) (“The Bureau of Prisons shall designate 
the place of the prisoner’s imprisonment.”).    “While [the] BOP may consider the 

                                          2 
recommendation of the sentencing judge in determining the place of a 
confinement, the district judge’s views are not controlling.”    Pineyro, 112 F.3d at 
45.     
 
         Alternatively, the district court construed the motion as a request under the 
Administrative Procedure Act “for review of the BOP’s decision to incarcerate 
[Adams] at facilities outside the vicinity of his family members,” and ruled that it 
lacked the ability to review the BOP’s decisions.    We review decisions on subject 
matter jurisdiction de novo.    See Sharkey v. Quarantillo, 541 F.3d 75, 82 (2d Cir. 
2008) (reviewing judgment entered for lack of subject matter jurisdiction de 
novo).    As the district court concluded, the BOP’s decision regarding the place of 
imprisonment of a sentenced defendant is exempt from judicial review under the 
APA.    18 U.S.C. § 3625 (“The provisions of [the APA] do not apply to the making 
of any determination, decision, or order under this subchapter.”).   
 
         We have considered all of Adams’s remaining arguments and find them to 
be without merit.    For the foregoing reasons, the order of the district court is 
AFFIRMED.     
 
                                           FOR THE COURT: 
                                           CATHERINE O’HAGAN WOLFE, CLERK 




                                          3